The judgment of the Supreme Court was entered
Per Curiam.
The Act of 4th April 1877, Pamph L. 53, authorizes the party or parties aggrieved by the decision of the Court of Common Pleas to appeal in all cases of application to have any judgment entered, or warrant of attorney, or judgment note opened and defendant let into defence. It is manifest no final judgment upon the application takes place agaiqst the plaintiff, until the case has been heard and the judgment entered thereupon, setting it aside or lessening its amount. Here the judgment was merely opened and an issue ordered. Until the issue is tried, and the court acts upon it, a final judgment is not entered. It would be intolerable to have an appeal on the opening order and then an appeal or writ of error, as the case might be, on the determination of the issue, and final decree of the court. It is different in the case of the defendant when the opening order is denied. He then has no remedy if the court errs in refusing to open the judgment. The appeal in this case is premature.
Appeal quashed, and the appellant ordered to pay the costs, and the record to be remitted with a procedendo.